DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 1/10/2022 have been entered.
Per the 1/10/2022 amendment:
Claims 1 and 3 are currently amended.
Claim 8 is newly presented.
Claims 1-8 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 7-15 of Remarks, filed 1/10/2022, with respect to the 103 rejections of Claims 1-7 have been fully considered and are persuasive.  The rejection of Claims 1-7 have been withdrawn. 

Allowable Subject Matter

Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “when the first local device connects to at least some of the set of internal network transceivers, transmit a first query”, overcomes previously cited prior art by clarifying that the instant switch is designed to query newly connected devices in order to automatically provision based on the type of connected device. The cited prior art, namely Miller (US 20200059419 A1) at Par 32 discloses that a messaging module that passively monitors new message to detect new data providers (e.g. newly connected devices). This is different than affirmatively querying a device upon detecting that it is newly connected to the network, and manually retrieving information relating to the device via that query. Examiner also finds applicants argument on Page 13 of Remarks regarding the provisioning of a storage device persuasive. Namely, that the previously cited prior art Hockett (US 20180287864 A1) in Fig. 2 does not explicitly disclose a “storage system” and is instead directly towards recommending “new hardware” based on a generated profile. While this recommended hardware could be interpreted to include an external storage system as the claim indicates, examiner agrees that such an interpretation would be an unfair usage of hindsight as argued by the applicant.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412